Citation Nr: 0509063	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed hepatitis C.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO.   

The veteran appeared and gave testimony before RO personnel 
in November 2003.  A transcript of that hearing is of record.  

In June 2004 the Board remanded this claim for additional 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest complaints or findings of 
hepatitis or liver disease in service or for many years 
thereafter.  

3.  The veteran's hepatitis C is shown to be due his 
intravenous drug abuse following his period of active duty.  

4.  The currently demonstrated hepatitis C is not shown at 
least as likely as not to be related to any other event or 
claimed incident of the veteran's military service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in November 2001 and July 2004, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the November 2001 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  In July 2004, the veteran 
submitted a statement indicating that he had provided 
everything.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded a VA examination in July 2004 for the purpose of 
determining the nature and likely etiology of the claimed 
hepatitis infection.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that his current hepatitis C is the 
result of sharing razors with other Marines, the use of jet 
injectors for vaccinations in service, or receiving a tattoo 
while in service.  He also admits to intravenous drug use one 
time in 1969.  

The veteran had active service from April 1966 to April 1968.  
His service medical records are negative for hepatitis.  In 
his March 1968 separation examination, it was noted that he 
had a tattoo of an eagle with "DEATH BEFORE DISHONOR."  His 
clinical evaluation of his genitourinary system was normal.  

The veteran is shown to have first tested positive for 
hepatitis C in 1991.  In January 1991, the veteran donated 
blood to the American Red Cross.  In February 1991, the Red 
Cross informed the veteran that his blood had tested positive 
for the antibody to the hepatitis C virus, which indicated 
the possibility of infection with hepatitis C.  

The veteran confirmed his diagnosis of hepatitis C in 1991 
with Dr. Kramer, his private physician.  

The treatment records from G. Garcia-Tsao, M.D., are of 
record.  In a record dated in May 2001, Dr. Garcia-Tsao noted 
that the veteran reported using intravenous drugs once around 
1969, undergoing massive vaccinations in Vietnam when he 
doubted that needles were changed between people, receiving a 
tattoo in 1967, and drinking heavily.  

Despite the reported risk factors, Dr. Garcia-Tsao determined 
that the veteran's hepatitis C was "probably acquired" when 
he had used intravenous drugs on one occasion.  

In a June 2003 letter, M. S. Ellman, M.D., stated that he was 
unable to determine the source of the veteran's hepatitis C 
infection that "might or might not have been related to a 
tattoo" received while the veteran was in the Marines 
between 1966 and 1968.  

In November 2003, the veteran testified that, although he did 
use intravenous drugs one time, he was certain as not that he 
did not share a needle.  

The veteran was afforded a VA examination in July 2004.  The 
examiner indicated that the claims file had been reviewed.  
The veteran reported receiving a tattoo, sharing razors with 
other soldiers, and receiving mandated 
injections/vaccinations with a "pneumatic gun" while he was 
on active duty.  

The veteran reported having had no blood transfusions, organ 
transplants, hemodialysis, body piercing, occupational blood 
exposure, high-risk sexual activity or gamma globulin.  He 
reported one occasion of heroin use with a new needle in 
1968.  

The VA examiner opined that the veteran's hepatitis C was 
"as likely as not" related to intravenous heroin drug use.  
The examiner noted that there were inconsistencies in the 
veteran's reporting of history at the examination of possible 
etiologies versus what was found in the claims file.  

For example, at the examination, the veteran reported his 
intravenous drug use as occurring in 1968, three months after 
leaving the service, but a May 2001 treatment record reported 
that he had used heroin in 1969, and in a March 1997 medical 
record reported it as occurring in 1977.  

Significantly, the VA examiner opined that it was "less 
likely" that hepatitis C could date back the tattoo during 
service or sharing razors in the field during service.  

The VA examiner added that his history of intravenous heroin 
use and 'vaccines' with inconsistent reporting of 'needles' 
versus 'pneumatic gun' fail to support the veteran's claim 
that his hepatitis C was "service-related."


Legal Analysis

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran contends that he contracted hepatitis C in 
service when he shared razors, received massive vaccinations, 
or got a tattoo.  

However, the veteran is not shown to have any pertinent 
abnormality or diagnosis of hepatitis or liver abnormality at 
the time he was separated from military service in April 
1968.  

The first medical evidence of hepatitis C was in 1991, over 
20 years after his discharge from service.  

Dr. Garcia-Tsao noted all of the veteran's risk factors, yet 
concluded that the chronic hepatitis C was "probably 
acquired" through one occasion of intravenous drug use.  

In his June 2003 statement, Dr. Ellman was unable to 
determine the source of the veteran's hepatitis C infection, 
but did opine that it "might or might not" be due to 
receiving a tattoo in service.  He did not discuss other 
possible causes.  

The veteran was afforded a VA examination in July 2004 for 
the express purpose of determining the nature and likely 
etiology of the veteran's hepatitis C.  After what appears to 
the Board to have been a careful and insightful review of the 
entire claims file, the VA examiner opined that the veteran's 
hepatitis C was "as likely as not" related to his 
intravenous drug abuse.  

Significantly, the VA examiner added that it was "less 
likely" due to the receiving a tattoo in service or 
"service-related" due to intravenous heroin use or 
vaccinations.  

The Board finds the VA medical opinion to be most persuasive 
in this case as it is supported by a comprehensive review and 
analysis of the evidentiary record.  

Applying the pertinent legal criteria to the facts summarized 
hereinabove, the Board notes that, while it has considered 
the alternative theories as to the cause of the veteran's 
hepatitis C, none of these can be considered to be legally 
viable.  

Both the VA examiner and Dr. Garcia-Tsao relate the veteran's 
hepatitis C with his intravenous drug use that is clearly 
shown to have occurred after service.  

The veteran's own assertions that his hepatitis C is related 
to an infection in service can be afforded no probative 
weight.  As a layperson who is untrained in the field of 
medicine, the veteran himself is not competent to provide a 
medical opinion as to this matter.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

The Board finds that the probative weight of the positive 
evidence is entirely overcome by the objective negative 
clinical evidence discussed hereinabove.  As such, the claim 
of service connection for hepatitis C must be denied.  
Gilbert, 1 Vet. App. at 49.  



ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


